DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/31/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and the Examiner apologizes for and thanks Applicant for noting the oversight regarding the eligibility of Chen (CN 110716207) as eligible prior art.  However, upon further consideration, new grounds of rejection are made in view of Duvillaret, Lionel “Electro-optic sensors for electric field measurements,” J. Opt. Soc. Am. B/ Vol. 19, No. 11/November 2002 in view of Hu (US 2017/0331560) and Jun (CN 113330320).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duvillaret, Lionel “Electro-optic sensors for electric field measurements,” J. Opt. Soc. Am. B/ Vol. 19, No. 11/November 2002 in view of Hu (US 2017/0331560).

As to claim 1, Duvillaret teaches “[a]” “measurement method (page 2692, 1. Introduction, paragraph beginning with “The aim of this paper”) of a microwave signal (page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), comprising: 
generating, when a light source (page 2696, 3. Polarization State Modulation, paragraph beginning with “Relations (17) define entirely the EO”) irradiates an electro-optical crystal (page 2696, Fig. 3, EO crystal) disposed in a microwave electric field (page 2692, 2. Potentially Usable Modulation Techniques, paragraph beginning with “In most EO probing applications”; page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect,” microwave application), to-be-detected emergent light under an action of the electro-optical crystal (page 2694, 3. Polarization State Modulation, A. Detected Power, paragraph beginning with “We consider an optical probe”); 
5detecting, by a” “detector (page 2696, Fig. 3, photodiode type photodectectors PD1 and PD2), the to-be-detected emergent light to obtain a detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”); and
determining” “the microwave signal in the microwave electric field based on the detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”; page 2692, 1. Introduction, microwave application indicate EO measurements of radiation patterns from microwave antenna).”   
Duvillaret is silent regarding whether the detector (e.g., photodiodes PD1 and PD2) is configured to detect individual photons and therefore does not expressly teach detecting by a “single-photon” detector, the to-be-detect light.  Duvillaret is also silent regarding frequency determination of the detected signal and therefore does not expressly teach determining “a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm.”  
Hu teaches a signal photon communication system/method including detecting, by a “single-photon” detector, the to-be-detected emergent light ([0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]) and further teaches determining “a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm ([0023]; [0076]; [0079]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hu’s teaching of measuring frequency and using a single-photon detector and Fourier transform to determine frequency with the electro-optic field measurement method disclosed by Duvillaret to determine a frequency of a microwave signal.  
The motivation for using Fourier transform to determine frequency would have been to obtain frequency information from a signal that has been detected using widely known Fourier transform techniques that can be usefully applied in multiple signal analyses processes such as spectral analysis.  The suggestion for using single-photon detection as a detector for electro-optic measurements systems is provided by Duplinsky (US 2018/0191496 A1), which discloses a communication system in which a single-photon detector (FIG. 1 detectors 3 and 4; [0029]) is used to detect signals in an electro-optic modulation scheme ([0033]).10
 
As to claim 3, the combination of Duvillaret and Hu teaches “[t]he method according to claim 1, wherein detecting, by the single-photon detector, the to-be-detected emergent light comprises: 
detecting, by the single-photon detector, the to-be-detected emergent light at a single-photon level (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]).”

As to claim 4, the combination of Duvillaret and Hu teaches “[t]he method according to claim 1, wherein the detection result comprises an arrival time of a photon of the to-be-detected emergent light (Hu: [0061], [0088] photon arrival times part of detection results); and
detecting, by the single-photon detector, the to-be-detected emergent light to obtain the detection result of the single-photon detector (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]) comprises: 
25detecting, by the single-photon detector, the to-be-detected emergent light (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]), and 
recording, by a time-to-digital conversion device (Hu: FIG. 4 data acquisition card 411, [0076]), the arrival time of the photon of the16106441usf to-be-detected emergent light when a pulse signal from the single-photon detector is sent to the time-to-digital conversion device (Hu: FIG. 4, [0076] data acquisition card 411 receives time sequence of pulses from single-photon detectors 408 and 409. Examiner notes that Fourier transform entails conversion of time sequence from time domain to frequency domain).”  

As to claim 5, the combination of Duvillaret and Hu teaches “[t]he method according to claim 4, wherein determining the frequency of the microwave 5signal based on the detection result of the single-photon detector and the Fourier transform algorithm comprises: 
performing a discrete Fourier transform on the arrival time of the photon of the to-be-detected emergent light to obtain frequency information (Hu: [0088]) of the microwave electric field (Duvillaret: page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”; page 2692, 1. Introduction, microwave application indicate EO measurements of radiation patterns from microwave antenna).”  

10As to claim 6, the combination of Duvillaret and Hu teaches “[t]he method according to claim 1, wherein when the light source irradiates the electro-optical crystal, the method further comprises: 
adjusting a polarization direction of the light source incident into the electro-optical crystal, such that an angle of 45 degrees is formed by the polarization direction of the light source and an optical axis direction of the electro-optical crystal (Duvillaret: page 2697, 3. Polarization State Modulation, paragraphs beginning with “The main results are summarized” and “With respect to PSM”).”

As to claim 7, the combination of Duvillaret and Hu teaches “[t]he method according to claim 1, wherein generating the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, based on a polarization modulation, the to-be-detected emergent light under the action of the electro-optical crystal (Duvillaret: page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”).”  

As to claim 8, the combination of Duvillaret and Hu teaches “[t]he method according to claim 7, wherein generating, based on the polarization modulation, the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, by placing a Faraday reflector after the electro-optical crystal, the to-be-detected 25emergent light when the light source passes through the electro-optical crystal twice; or 
generating, by placing a polarization controller after the electro-optical crystal, the 17106441usf to-be-detected emergent light when the light source passes through the electro-optical crystal and the polarization controller (Duvillaret: FIGS. 1 and 3 birefringent plates polarizing light from EO crystal; page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”).”  

As to claim 9, the combination of Duvillaret and Hu teaches “[t]he method according to claim 1, wherein generating the to-be-detected emergent light 5under the action of the electro-optical crystal comprises: 
generating, based on a phase modulation, the to-be-detected emergent light under the action of the electro-optical crystal (Duvillaret: pages 2692-2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “An optical beam linearly polarized”; page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”).”  

As to claim 10, the combination of Duvillaret and Hu teaches “[t]he method according to claim 9, wherein generating, based on the phase modulation, 10the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, based on the phase modulation, primary emergent light under the action of the electro-optical crystal (Duvillaret: pages 2692-2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “An optical beam linearly polarized”; page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”), and 
performing an interference operation on the primary emergent light to obtain the to-be-detected emergent light (Duvillaret: page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”).” 

As to claim 11, Duvillaret teaches “[a]” “measurement system (page 2692, 1. Introduction, paragraph beginning with “The aim of this paper”) for a microwave signal (page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), comprising: 
a microwave sensor, comprising an electro-optical crystal (page 2696, Fig. 3 sensor including EO crystal) configured to be disposed in a microwave electric field (page 2692, 2. Potentially Usable Modulation Techniques, paragraph beginning with “In most EO probing applications”; page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), wherein when a light source irradiates on the electro-optical crystal (page 2696, 3. Polarization State Modulation, paragraph beginning with “Relations (17) define entirely the EO”), the light source generates to-be-detected emergent light under the action of the electro-optical 20crystal (page 2694, 3. Polarization State Modulation, A. Detected Power, paragraph beginning with “We consider an optical probe”); 
a detection processor, comprising a” “detector (page 2696, Fig. 3, photodiode type photodectectors PD1 and PD2) configured to detect the to-be-detected emergent light, to obtain a detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”); and 
“determine” “the microwave signal in the microwave electric field based on the detection result of the” “detector25 (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”).”  
Duvillaret does not expressly teach a “frequency measurement” system or “a digital signal processor, configured to determine a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm.”  
Hu teaches “frequency measurement” system having “a digital signal processor (FIG. 4 data acquisition card 411 and decoding module 412) configured to determine a frequency” of a signal ([0023]; [0076]; [0079]), and determining a frequency of a signal based on the detection result of a “single-photon detector ([0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]) and a Fourier transform algorithm ([0023]; [0076]; [0079])).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Hu’s teaching of measuring frequency and using a single-photon detector and Fourier transform to determine frequency with the electro-optic field measurement method disclosed by Duvillaret to determine a frequency of a microwave signal.  
The motivation for using Fourier transform to determine frequency would have been to obtain frequency information from a signal that has been detected using widely known Fourier transform techniques that can be usefully applied in multiple signal analyses processes such as spectral analysis.  The suggestion for using single-photon detection as a detector for electro-optic measurements systems is provided by Duplinskiy (US 2018/0191496 A1), which discloses a communication system in which a single-photon detector (FIG. 1 detectors 3 and 4; [0029]) is used to detect signals in an electro-optic modulation scheme ([0033]).10

As to claim 12, the combination of Duvillaret and Hu teaches “[t]he system according to claim 11, wherein the detection processor further comprises a polarization beam splitter (Duvillaret: FIG. 3 polarization beam splitter (PBS); Hu: FIG. 4 polarization beam splitter 407) and an attenuator (Hu: adjustable optical attenuator 406), 
the to-be-detected emergent light is sequentially input into the polarization beam splitter and the attenuator (Hu: FIG. 4 light from laser 401 sequentially input to optical attenuator 406 and polarization beam splitter 407, and then attenuated to be at a single-photon level (Hu: FIG. 4 optical attenuator 406 attenuates light prior to detection by single-photon detectors 408 and 409).”  
The Examiner notes that the order of the sequence formed by the optical attenuator and polarization beam splitter is not recited in claim 12.

As to claim 13, the combination of Duvillaret and Hu teaches “[t]he system according to claim 11, wherein the single-photon detector is configured to detect the to-be-detected emergent light at a single-photon level (Hu: [0022]; FIG. 4 single photon detectors 408 and 409 detecting light attenuated via optical attenuator 406; [0076]).”

As to claim 14, the combination of Duvillaret and Hu teaches “[t]he system according to claim 11, 
wherein the detection result comprises an arrival time 10of photons of the to-be-detected emergent light (Hu: [0061], [0088] photon arrival times part of detection results); and 
the system further comprises: 
a time-to-digital conversion device (Hu: FIG. 4 data acquisition card 411, [0076]), configured to record the arrival time of the photons of the to-be-detected emergent light when a pulse signal from the single-photon detector is sent to the time-to-digital conversion device (Hu: FIG. 4, [0076] data acquisition card 411 receives time sequence of pulses from single-photon detectors 408 and 409. Examiner notes that Fourier transform entails conversion of time sequence from time domain to frequency domain).” 

15As to claim 15, the combination of Duvillaret and Hu teaches “[t]he system according to claim 14, wherein the digital signal processor is configured to: 
perform a discrete Fourier transform on the arrival time of the photons of the to-be-detected emergent light to obtain the frequency (Hu: [0088]) of the microwave electric field (Duvillaret: page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”; page 2692, 1. Introduction, microwave application indicate EO measurements of radiation patterns from microwave antenna).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Duvillaret in view of Hu as set forth in the rejection of claim 1, and in further view of Jun (CN 113330320).

As to claim 2, the combination of Duvillaret and Hu teaches “[t]he method according to claim 1, wherein prior to detecting, by the single-photon detector, the to-be-detected emergent light, the method further comprises: 
inputting the to-be-detected emergent light into a polarization beam splitter (Duvillaret: FIG. 1 depicted polarization beam splitter (PBS) receiving to-be-detected light; Hu: FIG. 4 polarization beam splitter 407 receiving to-be-detected light),” and “attenuate the to-be-detected emergent light to be at a single-photon level (Hu: FIG. 4 optical attenuator 406 attenuates light prior to detection by single-photon detectors 408 and 409).”  However, neither Duvillaret nor Hu teaches “inputting an output of the polarization beam splitter into an attenuator.”
Jun teaches an electro-optical type electric field sensor that includes “inputting an output of the polarization beam splitter into an attenuator (page 10, <embodiment 4>, paragraph beginning with “In embodiment 4, the adjustment of the differential balance”, optical attenuator disposed between polarization beam splitter 109 and light receiving circuit 110).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have implemented Jun’s disclosed configuration in which the attenuator is disposed following the polarization beam splitter in addition to or as an alternative to the optical attenuation being performed prior to polarization beamsplitting in the method disclosed by Duvillaret as modified by Hu.  The replacement of pre-polarization beamsplitting optical attenuation with the post-polarization beamsplitting optical attenuation disclosed by Jun would have been a readily available option that would have amounted to a simple substitution of a known element with another to achieve substantially the same result (i.e., attenuation of the light suitable for single photon detection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allesandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863